NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 24 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CHUNGUANG JIN,                                   No. 10-71220

              Petitioner,                        Agency No. A099-407-918

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 15, 2014
                            San Francisco, California

Before: BYBEE and BEA, Circuit Judges, and RESTANI, Judge.**

       Chunguang Jin (“Jin”), a native and citizen of China, petitions for review of

the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s

(“IJ”) denial of his applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). The BIA affirmed the IJ’s denial

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Jane A. Restani, Judge for the U.S. Court of
International Trade, sitting by designation.
of relief on adverse credibility grounds and because Jin failed to present

corroborating evidence. Because the IJ seriously mischaracterized Jin’s testimony,

erroneously claiming it was “non-responsive” and thus not credible, and because

the IJ did not give Jin proper notice that corroborative evidence was required for

him to meet his burden of proof, we grant the petition and remand the case to the

BIA.

       “Adverse credibility determinations are reviewed under the same substantial

evidence standard as findings of fact.” Tawadrus v. Ashcroft, 364 F.3d 1099, 1102

(9th Cir. 2004). We “‘must uphold the BIA’s finding unless the evidence compels

a contrary result.’” Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006)

(quoting Monjaraz-Munoz v. INS, 327 F.3d 892, 895 (9th Cir. 2003), opinion

amended on denial of reh’g, 339 F.3d 1012 (9th Cir. 2003)); see 8 U.S.C.

§ 1252(b)(4)(B).

       Under the REAL ID Act, Pub. L. No. 109-13, 119 Stat. 231 (2005), which

governs this case, an IJ must provide “specific and cogent reasons supporting an

adverse credibility determination,” Shrestha v. Holder, 590 F.3d 1034, 1042 (9th

Cir. 2010). “[T]rivial inconsistencies that under the total circumstances have no

bearing on a petitioner’s veracity should not form the basis of an adverse

credibility determination.” Id. at 1044.


                                           2
      We have established a clear “sequential analysis” for determining adverse

credibility under the REAL ID Act.

      To begin, the IJ must determine whether an applicant’s credible
      testimony alone meets the applicant’s burden of proof. If it does, no
      corroborative evidence is necessary. If a credible applicant has not yet
      met his burden of proof, then the IJ may require corroborative
      evidence. If corroboration is needed, however, the IJ must give the
      applicant notice of the corroboration that is required and an
      opportunity either to produce the requisite corroborative evidence or
      to explain why that evidence is not reasonably available.

Ren v. Holder, 648 F.3d 1079, 1093 (9th Cir. 2011).

      Here, the IJ listed five instances in which Jin “did not directly answer the

question posed but rather, testified tangentially on topics of his own choosing.”

However, a close reading of the record shows that in each instance, Jin responded

directly to the posed query.

      First, the IJ wrote: “[W]hen the Court asked the respondent how he received

the Christian materials, the respondent answered, ‘From Korea.’” When the IJ

elaborated that he was asking not “where you got it from” but “how you got it,” Jin

clarified: “They [Korean missionaries] mailed [them] to me because they know I

work in the post office and so directly it’s mailed to me.” Hence, Jin was

responsive.




                                          3
      Second, the IJ wrote: “When DHS asked the respondent how many times he

was moved from prison to the police station, the respondent answered that ‘In the

prison, they had a courtyard and an interrogation room too.’” The IJ asked the

question in the context of Jin’s interrogations, and it appears Jin was explaining

that the interrogations could be conducted at the prison and the police station. In

response to a follow-up question (“Did they continue to interrogate you at the

prison?”) Jin clearly said: “[Y]es I was interrogated in the prison’s interrogation

room. . . . Five times.” That was responsive.

      Third, the IJ wrote: “When DHS asked the respondent how much was paid

for his travel from China to the United States, the respondent answered that his

travel was arranged by his uncle.” The government attorney followed-up by

asking: “Do you know how much he had to pay?” to which Jin replied: “I heard

from my wife it’s a more around more 20,000 [RMB, about $3,300]” (as in

original). That was responsive.

      Fourth, the IJ wrote: “When the Court asked the respondent how it was that

he could manage to depart China on an official passport when his whereabouts

were being sought by [Chinese] Public Security, the respondent answered that he

did not apply for his passport himself.” Jin explained that he sent photos to a third-

party who arranged for him to get a passport and visa from the Malaysian embassy.


                                          4
Jin thought that he was able to slip out of the country because he was from “a very

small town in the North. It’s far away from Beijing city. At that time, I believe all

my information may not be keyed in the system yet.” The IJ dismissed this

explanation as “mere[] speculation,” however, Jin had been asked to speculate

about the inner workings of the government. Jin was responsive.

      Fifth, the IJ wrote: “[A]fter the respondent testified that he heard from his

wife that she was not issued a receipt for the fine she paid on his behalf, the Court

asked him how he heard from his wife. The respondent answered that when his

wife paid the fine she just signed and did not receive a receipt.” A few moments

later, Jin said, “My wife told me” that she didn’t receive a receipt. That was

responsive.

      Accordingly, substantial evidence does not support the IJ’s finding that Jin

was not responsive. See Ren, 648 F.3d at 1089; see also Taiguang Jiang v. Holder,

532 F. App’x 691, 693 (9th Cir. June 27, 2013) (unpublished).

      With regard to corroborative evidence, the IJ faulted Jin for “fail[ing] to

present” three pieces of evidence: a statement from his wife or family members

“attesting to his experience at the hands of the police” even after Jin said during a

hearing that “it would be possible to obtain a statement from his wife in China,” a

household registration card that would have showed his occupation as a postman,


                                           5
and “any evidence of his medical treatment in China.” However, it is not evident

from the record that the IJ instructed Jin to provide that material in clear terms or

afforded him an opportunity to present it to the court.

      Accordingly, “[u]nlike in Ren, where the petitioner was told he needed

corroborative evidence at his first hearing and then told specifically what evidence

he was required to bring at his second hearing, here, [Jin] was never informed that

he would need [the] corroborating statement[s]” that the IJ later found wanting.

Kudryashov v. Holder, 492 F. App’x 734, 738 (9th Cir. 2012) (unpublished); see

Singh v. Holder, 08-74109, 2013 WL 5814747, at *1 (9th Cir. Oct. 30, 2013)

(unpublished) (applying Ren and granting petition where the peititoner “was not

afforded notice and an opportunity to respond with evidence or to explain why

such corroborating evidence was unavailable”).

      Hence, we grant the petition for review and remand this case to the BIA for

further proceedings to determine whether Jin is eligible for asylum, withholding of

removal, and CAT protection. See INS v. Orlando Ventura, 537 U.S. 12, 16 (2002)

(per curiam).

      PETITION GRANTED.




                                           6